                              Case 3:13-cv-01271-RS Document 320 Filed 02/26/21 Page 1 of 2
                                                                                                                                                            EJ-130
  ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number and address):                                                 FOR COURT USE ONLY
 Angel A. Garganta (SBN 163957)
 VENABLE LLP
 101 California St, Suite 3800
 San Francisco, CA 94111
       TELEPHONE NO.: (415) 653-3750           FAX NO.:   (415) 653-3755
       E-MAIL ADDRESS: agarganta@venable.com
  ATTORNEY FOR (Name): Defendant Premier Nutrition Corporation

           ATTORNEY FOR              JUDGMENT CREDITOR      ASSIGNEE OF RECORD

 /*(.%$ -.".%- $(-.,(#. #+/,.! *+,.'%,* $(-.,(#. +& #")(&+,*("
        STREET ADDRESS:            450 Golden Gate Avenue
        MAILING ADDRESS:

       CITY AND ZIP CODE:          San Francisco, CA 94102
            BRANCH NAME:

      PLAINTIFF:       Kathleen Sonner
     DEFENDANT:        Premier Nutrition Corporation
                                                                                                            CASE NUMBER:
                                   EXECUTION (Money Judgment)
       WRIT                                                                                                            3:13-cv-01271-RS
                                   POSSESSION OF           Personal Property
        OF                                                 Real Property                         Limited Civil Case               Small Claims Case
                                   SALE                                                          Unlimited Civil Case             Other_______________
1. To the Sheriff or Marshal of the County of: United                 States
     You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
2. To any registered process server: You are authorized to serve this writ only in accord with CCP 699.080 or CCP 715.040.
3. (Name): Premier Nutrition Corporation
   is the     judgment creditor    assignee of record                             whose address is shown on this form above the court’s name.
4. Judgment debtor (name, type of legal entity stated in                     9.     See next page for information on real or personal property to be
   judgment if not a natural person, and last known                                 delivered under a writ of possession or sold under a writ of sale.
   address):                                                            10.         This writ is issued on a sister-state judgment.
     Kathleen ("Kathie") Sonner                                         11. Total judgment . . . . . . . . . . . . . . . . . . . . $ 0.00
     (substituted as sole named plaintiff on                            12. Costs after judgment (per filed order or
     September 12, 2014 - see Dkt. 64)                                      memo CCP 685.090) . . . . . . . . . . . . $ 88,539.84
     34022 Abbey Road
                                                                        13. Subtotal (add 11 and 12) . . . . . . . . . $ 88,539.84
     Temecula, CA 92592
                                                                        14. Credits . . . . . . . . . . . . . . . . . . . $ 0.00
                                                                        15. Subtotal (subtract 14 from 13) . . . . . . . $ 88,539.84
             Additional judgment debtors on next page                   16. Interest after judgment (per filed affidavit
5. Judgment entered on (date):                                              CCP 685.050) (not on GC 6103.5 fees). . . $ 5,026.12
     April 17, 2018                                                     17. Fee for issuance of writ . . . . . . . . . . . . . . $ 0.00
             Judgment renewed on (dates):                               18. TotaI (add 15, 16, and 17) . . . . . . . . . . . . $ 93,565.96
6.
                                                                        19. Levying officer:
7. Notice of sale under this writ                                           (a) Add daily interest from date of writ
                                                                                (at the legal rate on 15) (not on
   a.       has not been requested.
                                                                                GC 6103.5 fees) of. . . . . . .                    $
   b.       has been requested (see next page).
                                                                            (b) Pay directly to court costs included in
8.           Joint debtor information on next page.                             11 and 17 (GC 6103.5, 68637;
                                                                                CCP 699.520(i)) . . . . . . . . . . .              $
  [SEAL]
                                                                        20.           The amounts called for in items 11–19 are different for each debtor.
                                                                                      These amounts are stated for each debtor on Attachment 20.


                                             Issued on (date):   2/26/21                   Clerk, by                         Maria Loo                    , Deputy

                                                  NOTICE TO PERSON SERVED: SEE NEXT PAGE FOR IMPORTANT INFORMATION.

                                                                                                                                                            Page 1 of 2
Form Approved for Optional Use                                                                                     Code of Civil Procedure, §§ 699.520, 712.010, 715.010
  Judicial Council of California                                  WRIT OF EXECUTION                                                          Government Code, § 6103.5
 EJ-130 [Rev. January 1, 2012]
                                                                                                                                                     www.courts.ca.gov
                                Case 3:13-cv-01271-RS Document 320 Filed 02/26/21 Page 2 of 2
                                                                                                                                           EJ-130
        PLAINTIFF:      Kathleen Sonner                                                               CASE NUMBER:

                                                                                                                3:13-cv-01271-RS
    DEFENDANT:          Premier Nutrition Corporation
                                                        — Items continued from page 1—
21.           Additional judgment debtor (name, type of legal entity stated
              in judgment if not a natural person, and last known address):




22.           Notice of sale has been requested by (name and address):




23.           Joint debtor was declared bound by the judgment (CCP 989–994)
              a. on (date):                                                 a. on (date):
              b. name, type of legal entity stated in judgment if not a     b. name, type of legal entity stated in judgment if not
                 natural person, and last known address of joint debtor:       a natural person, and last known address of joint debtor:




             c.          additional costs against certain joint debtors (itemize):

24.          (Writ of Possession or Writ of Sale) Judgment was entered for the following:
             a.        Possession of real property: The complaint was filed on (date):
                       (Check (1) or (2)):
                           (1)       The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46.
                                     The judgment includes all tenants, subtenants, named claimants, and other occupants of the premises.
                           (2)       The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.
                                     (a) $                      was the daily rental value on the date the complaint was filed.
                                     (b) The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following
                                          dates (specify):
             b.            Possession of personal property.
                                  If delivery cannot be had, then for the value (itemize in 24e) specified in the judgment or supplemental order.
            c.        Sale of personal property.
            d.         Sale of real property.
            e. Description of property:



                                                       NOTICE TO PERSON SERVED
   WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (Form EJ-150).
   WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
   officer will make a demand upon you for the property. If custody is not obtained following demand, the judgment may be enforced
   as a money judgment for the value of the property specified in the judgment or in a supplemental order.
   WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
   occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
   property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on
   the premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
   judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the
   time the judgment creditor takes possession of the premises.
       A Claim of Right to Possession form accompanies this writ (unless the Summons was served in compliance with CCP 415.46).
EJ-130 [Rev. January 1, 2012]                                                                                                              Page 2 of 2
                                                                WRIT OF EXECUTION
